Appeal by the employer and its insurance carrier from an award of compensation to claimant for disability. The sole issue on appeal is whether claimant’s accident arose out of and in the course of his employment. Claimant was subject to epileptic attacks. He fell to the street from a third floor window of the employer’s premises. Ho one witnessed the accident but the surrounding *1080circumstances and the presumptions under the statute are sufficient to sustain the finding of an accident arising out of and in the course of employment. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Deyo, Santry and Bergan, JJ.